                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Edward L Benfield,                     )           JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:18-cv-00206-GCM
                                        )
                  vs.                   )
                                        )
 Nancy A. Berryhill,                    )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 6, 2019 Order.

                                               September 6, 2019
